In a proceeding pursuant to CPLR article 75 petitioner appeals from a judgment of the Supreme Court, Rockland County (Marbach, J.), dated August 15,1983, which denied its application to vacate and set aside an award in arbitration and remitted the matter to the arbitrator to determine the amount of sick leave, vacation and personal leave due petitioner.
Judgment affirmed, with costs.
Petitioner has failed to establish that the arbitrator’s award was irrational. Therefore, the award should not be set aside (Matter of Local Div. 1179 [Green Bus Lines], 50 NY2d 1007). Lazer, J. P., Gibbons, Thompson and Niehoff, JJ., concur.
17